t c memo united_states tax_court robert m johnson and janna d begole f k a janna d johnson petitioners v commissioner of internal revenue respondent docket no filed date robert m johnson and janna d begole pro sese ross m greenberg for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes an addition_to_tax and accuracy-related_penalties for and in the following amounts accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a s big_number -- dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner robert m johnson’s s_corporation had unreported income for and whether petitioner robert m johnson’s s_corporation overstated a portion of its deductions for and whether petitioners are entitled to additional itemized_deductions for and and whether petitioners are liable for the addition_to_tax and accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners former husband and wife resided in florida hereinafter all references to petitioner in the singular are to robert m johnson during the years in issue petitioner an attorney was the sole shareholder of dui legal centers inc dui an s law corporation with multiple offices located in tampa sarasota ft lauderdale orlando and west palm beach florida petitioner and dui specialized in representing clients charged with driving under the influence of alcohol in connection with client representations petitioner frequently traveled to various courthouses throughout florida including courthouses located in clearwater dade city ft lauderdale kissimmee manatee new port richey orlando plant city sanford sarasota st petersburg tampa tarpon springs venice and west palm beach during and janna d begole begole petitioner’s former wife was a paralegal at dui and louis johnson johnson petitioner’s father was the office manager at the dui office located in sarasota florida during the years in issue dui received payments for legal services rendered the payments were received via credit cards personal checks and cash dui maintained bank accounts at banks located in tampa sarasota and orlando florida and one of those three accounts was the designated bank account for each of dui’s respective offices during and all credit card authorization slips received at the various dui offices in payment for legal services were forwarded to and deposited by johnson into dui’s account located in sarasota florida in johnson on behalf of q4e- dui deposited dollar_figure in credit card authorization slips into dui’s bank account cash and checks received at the various dui offices for legal services rendered were deposited into the dui bank account designated for that office during and johnson periodically wrote checks drawn on the dui account in sarasota in favor of dui or cash and mailed the checks to dui’s tampa office for deposit by petitioner or by other dui personnel into dui’s account in tampa interbank transfers for and dui’s books_and_records and petitioner’s personal books_and_records were incomplete and inadequate dui reported on its and s_corporation federal_income_tax returns gross_receipts of dollar_figure and dollar_figure respectively on audit using the bank_deposits method respondent determined that dui had gross_income not reported on dui’s and tax returns of dollar_figure and dollar_figure respectively respondent calculated the amount of dui’s interbank transfers after meeting with nick ligori ligori petitioner’s accountant lligori provided respondent with a record prepared by ligori that established interbank transfers of dollar_figure for and dollar_figure for including transfers of funds from dui’s account in sarasota to its account in tampa for ligori - - provided to respondent’s appeals officer a canceled check as evidence of an additional dollar_figure interbank transfer and respondent credited dui for the additional dollar_figure interbank transfer when determining dui’s unreported income for set forth below is a summary schedule that reflects respondent’s calculation of dui’s unreported gross_income for and bank_deposits s big_number s big_number less reductions returned checks big_number refunds to clients big_number big_number interbank transfers gross_receipts s big_number s big_number gross_receipts as reported big_number big_number unreported gross_income s big_number s big_number on its s_corporation tax returns for and dui claimed as other deductions business_expenses of dollar_figure and dollar_figure respectively on audit respondent determined that a portion of dui’s claimed business deductions for the years in issue was not allowable the deductions claimed by dui and the amounts disallowed and allowed by respondent are reflected in the schedule below respondent respondent claimed disallowed allowed credit card charges s big_number s big_number s big_number client costs big_number expense reimbursement big_number big_number miscellaneous big_number meals entertainment big_number big_number big_number total dollar_figure dollar_figure dollar_figure respondent respondent claimed disallowed allowed credit card charges s big_number s big_number s big_number client costs big_number big_number big_number expense reimbursement big_number big_number professional dues big_number big_number big_number meals entertainment big_number big_number total dollar_figure dollar_figure dollar_figure on their individual joint federal_income_tax returns for and petitioners claimed dollar_figure and dollar_figure respectively as schedule a itemized_deductions for vehicle expenses parking fees travel_expenses and meals and entertainment_expenses hereinafter collectively referred to as job expenses_incurred by petitioners in their capacities as employees of dui on audit relying largely on petitioner’s travel log respondent allowed for each year dollar_figure for vehicle expenses and dollar_figure for parking fees after determining that petitioner in and in in his capacity as an employee of dui made trips in his personal vehicle at an average of miles per trip - respondent disallowed the balance of the claimed schedule a itemized_deductions relating to job expenses petitioners filed their joint federal_income_tax return on date almost months late opinion generally respondent’s deficiency determinations are presumed correct and the burden_of_proof is on taxpayers to show that respondent’s determinations are incorrect rule a 290_us_111 taxpayers are expected to keep adequate_records reflecting their income and expenses sec_6001 sec_1_6001-1 e income_tax regs where taxpayers fail to maintain adequate books_and_records respondent is allowed to reconstruct the taxpayers’ income by any reasonable method sec_446 937_f2d_1548 10th cir affg tcmemo_1989_552 94_tc_654 dui’s gross_income the bank_deposits method has long been sustained by the courts as a means of computing unreported income 102_tc_632 dileo v commissioner ' respondent’s examination of petitioners’ and joint federal_income_tax returns began in accordingly the shift in the burden_of_proof or of production that is available in some circumstances under sec_7491 is not applicable --- - t c affd 959_f2d_16 2d cir particularly where taxpayers fail to keep adequate_records bank_deposits constitute prima facie evidence of income 87_tc_74 for petitioners do not contest respondent’s bank_deposits calculation of dui’ss gross_income for petitioners argue that dollar_figure of the dollar_figure unreported income of dui as calculated by respondent represents additional nontaxable interbank transfers for which petitioners should be given credit petitioner testified generally that the standard practice of dui was to transfer all of the funds received in the form of credit card authorization slips and initially deposited into dui’s bank account located in sarasota florida to dui’s bank account located in tampa florida begole testified only that some of dui’s funds received and deposited represented interbank transfers and petitioner did not call johnson or ligori to testify even though they likely were in the best positions to know the specifics relating to the interbank transfers petitioner did not offer sufficient corroborating evidence regarding the alleged additional interbank transfers to the dui bank account located in tampa florida and we find petitioner’s testimony unpersuasive we sustain respondent’s determinations of dui’s unreported gross_income for and dui’s claimed business_expenses sec_162 allows deductions for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business deductions are a matter of legislative grace and taxpayers generally have the burden of showing they are entitled to the deductions claimed rule a 503_us_79 where taxpayers are unable to fully justify their entitlement to claimed business deductions this court may approximate the amount of allowable business deductions bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis should exist on which an approximation can be made by this court 85_tc_731 petitioner has not established any evidentiary basis justifying an application of the cohan_rule and petitioner has not met his burden of proving his entitlement to additional business_expense deductions we sustain respondent’s determination of dui’s allowable business_expense deductions -- - claimed schedule a itemized_deductions petitioner’s claimed additional travel meal and entertainment_expenses are deductible under sec_162 only to the extent petitioner satisfies the heightened substantiation requirements of sec_274 thereunder to support their deductibility taxpayers are required to substantiate by adequate_records or by sufficient evidence corroborating their own statements the amount time place and business_purpose of the claimed expenses the sec_274 substantiation requirements supersede the cohan_rule making the cohan_rule generally inapplicable for expenses covered by sec_274 sec_1_274-5t temporary income_tax regs fed reg date generally taxpayers are required to maintain records such as account books diaries logs statements of expenses or trip sheets and documentary_evidence which in combination are sufficient to establish the fact and business nature of the claimed expenses sec_1_274-5t temporary income_tax regs fed reg date petitioner argues that the claimed expenses were incurred in his occupation as an attorney and that the expenses related to his extensive travel making court appearances throughout florida petitioner argues that it is obvious that he incurred more business travel_expenses than those allowed by respondent no records however substantiate business travel_expenses beyond those allowed by respondent begole testified generally to petitioner’s work schedule and travel but did not offer specific details that would adequately substantiate the claimed expenses petitioner has not adequately substantiated travel_expenses other than those vehicle expenses and parking fees allowed by respondent addition_to_tax and penalties sec_6651 imposes additions to tax where taxpayers fail to timely file income_tax returns unless the failure is due to reasonable_cause to establish reasonable_cause taxpayers must show that they exercised ordinary business care and prudence but were still unable to file their tax returns by the due dates sec_301_6651-1 proced admin regs whether the untimely filing of tax returns is due to reasonable_cause raises a question of fact 920_f2d_301 5th cir petitioner cites unusual personal circumstances and excessive work for dui as the reasons for his lack of records and his and begole’s inability to timely file their income_tax return petitioners have not established reasonable_cause as to why with the help of their accountant they were unable to file on time their federal_income_tax return we sustain -- respondent’s determination of the addition_to_tax for petitioners’ failure to timely file their federal_income_tax return sec_6662 imposes a penalty of percent on underpayments of tax attributable to negligence or to disregard of rules and regulations the definition of negligence includes the failure by taxpayers to properly and adequately maintain books_and_records sec_1_6662-3 income_tax regs we sustain respondent’s determination of the accuracy- related penalties for and decision will be entered for respondent
